The plaintiff in apt time made a motion that the verdict be set aside on the ground that the answer to the third issue was against the weight of the evidence. The motion was denied. McMillan Brothers, defendants, consented that the entire verdict be set aside, and now present the question whether they were entitled to have their motion granted as a matter of law. The Gulf Refining Company did not consent; its interest in the verdict was no less pronounced than that of the codefendants; and the latter had no legal right by consenting to the plaintiff's motion to deprive the Gulf Refining Company of the finding which exempted it from liability. On the appeal of the individual defendants the judgment is
Affirmed.